                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

I3 TRIPLE CROWN HOLDINGS,            )
LLC,                                 )                Case No.
                                     )           5:19-cv-00057-JMH
     Plaintiff,                      )
                                     )       MEMORANDUM OPINION
v.                                   )            AND ORDER
                                     )
LOWE’S HOME CENTERS, LLC,            )
                                     )
     Defendant.                      )

                                    ***

     This matter is before the Court on the Defendant Lowe’s Home

Centers,   LLC’s     (“Lowe’s”)   motion    to    dismiss     or    to    compel

arbitration.    [DE 4].   The instant action is a contractual dispute

between Plaintiff, I3 Triple Crown Holdings, LLC (“Triple Crown”)

and Lowe’s relating to service contracts whereby Lowe’s would

provide repair, demolition, and replacement services to Triple

Crown on two Triple Crown-owned apartment properties in Fayette

County, Kentucky.     [DE 1-1].

     However, Lowe’s claims that the subject contracts provided

that any disputes between Lowe’s and Triple Crown be resolved by

binding arbitration.      [DE 4].     Accordingly, Lowe’s now moves to

dismiss    or   to   compel   arbitration    or    otherwise       stay   these

proceedings pending the resolution of arbitration pursuant to the

Federal Arbitration Act, 9 U.S.C. §§ 1-16.           [Id.].        Triple Crown

has responded in opposition to the motion to dismiss [DE 5], and
Lowes has replied in support of its motion.                    [DE 7].     As a result,

this matter is ripe for review and consideration.                       For the reasons

that follow, Lowes’s motion [DE 4] is GRANTED.

                     I.     Procedural and Factual Background

       Triple Crown owns two apartment complex properties located at

3501 (“3501 location”) and 3550 (“3550 location”) Pimlico Parkway,

Lexington, Kentucky.            [DE 1-1 at 2, PageID #7, ¶¶ 5-6].                 Between

November 2016 and August 2017, Triple Crown entered into at least

four     Services     Solutions       Installed          Sales        Contracts     (“the

contracts”)    with       Lowe’s    for   the        repair    of     ninety   apartment

balconies at the 3501 location and the demolition and replacement

of     sixty-seven    apartment       balconies         at      the    3550    location,

respectively.       [Id. at 3, PageID #8, ¶¶ 8-9; Id. at 16-7, PageID

#19-22].

       Triple Crown attached the first page of these contracts to

its Complaint.       [DE 1-1 at 16-7, PageID #19-22].                  Those contracts

are    form-printed       and    numbered       as   follows:       1057679,   0939030,

0939017, 0939017.         [Id.].    Although Triple Crown only attached the

first page of the contracts to the complaint, each is, in fact,

three pages long.         [DE 4-2 at 17-9, PageID #56-8; DE 4-3 at 2-4,

PageID #60-2; DE 4-3 at 5-7, PageID #63-5; DE at 4-3 at 8-10,

PageID #66-8].

       However, the first page of each of the subject contracts

provides a binding arbitration provision.                     [DE 1-1 at 16-7, PageID

                                            2
#19-22].   The arbitration provision, which is two paragraphs above

the signature line states:

           This Contract provides that all claims by
           Customer or Lowe’s will be resolved by BINDING
           ARBITRATION. Customer and Lowe’s GIVE UP THE
           RIGHT TO GO TO COURT to enforce this Contract
           (EXCEPT for matters that may be taken to SMALL
           CLAIMS COURT). Lowe’s and Customer’s rights
           will be determined by a NEUTRAL ARBITRATOR and
           NOT a judge or jury. Lowe’s and Customer are
           entitled   to   a  FAIR   HEARING.   But   the
           arbitration procedures are SIMPLER and MORE
           LIMITED THAN RULES APPLICABLE IN COURT.
           Arbitrator decisions are as enforceable as any
           court order and are subject to VERY LIMITED
           REVIEW BY A COURT...

[DE 1-1 at 15-7, PageID #20-2].

     The arbitration provision goes on to provide “...FOR MORE

DETAILS: Review the section titled ARBITRATION AGREEMENT, WAIVER

OF JURY TRIAL AND WAIVER OF CLASS ACTION ADJUDICATION found in the

Terms and Conditions of this Contract.”   [Id.].

     The referenced section, titled “ARBITRATION AGREEMENT, WAIVER

OF JURY TRIAL AND WAIVER OF CLASS ACTION ADJUDICATION found in the

Terms and Conditions of this Contract” is located on page 3 of the

subject contracts.   [DE 4-2 at 19, PageID #58; DE 4-3 at 4, PageID

#62; DE 4-3 at 7, PageID #65; DE at 4-3 at 10, PageID #68].

Notably, immediately below the arbitration provision but above the

signature line on page 1, the contract also provides:

           DO NOT SIGN THIS CONTRACT UNTIL COMPLETE AND
           YOU HAVE READ THE TERMS AND CONDITIONS
           CONTAINED ON ALL PAGES OF THIS CONTRACT. BY
           SIGNING BELOW, YOU ARE ACKNOWLEDGING THAT YOU

                                  3
             HAVE READ, UNDERSTAND AND AGREE TO THE TERMS
             AND CONDITIONS SET FORTH ON ALL PAGES OF THIS
             CONTRACT. YOU ARE ENTITLED TO A COPY OF THIS
             CONTRACT AT THE TIME OF SIGNATURE.

[DE 1-1 at 15-7, PageID #20-2] (emphasis in original).

        Despite this statement, Triple Crown’s representative, Yufang

Pang,    claims    “...at   no     time   was   [she]    provided   nor      had   any

knowledge of, or received any section or provision of those

contracts entitled ‘Arbitration Agreement, Waiver of Jury Trial,

and Waiver of Class Action Adjudication’ nor Terms and Conditions

beyond the first page of each such contract... .”                   [DE 5 at 7-8,

PageID #76-7]. Regardless, there is no question that Ms. Pang

executed the contracts.          [Id.; see also DE 4-2 at 17, PageID #56;

DE 4-3 at 2, PageID #60; DE 4-3 at 5, PageID #63; DE at 4-3 at 8,

PageID #66].

        Later, Triple Crown became dissatisfied with the performance

of the contracts, stating they were “not performed in accordance

with the inducements, promises, and representations of Lowe’s and

under ‘start-to-finish’ project management, completed in a timely

fashion, in a good and workmanlike manner, and in accordance with

engineering       plans,    work    permits,      and    all   other    applicable

national, state, and local building codes and laws.”                    [Id. at 4,

PageID #9, ¶¶ 14-5].

        On January 29, 2019, Triple Crown filed the instant action in

Fayette    Circuit    Court,       alleging     Lowe’s   breached      the   subject


                                          4
contracts.   [Id. at 5-6, PageID #10-1, ¶¶ 19-24].             Triple Crown

further alleges that Lowe’s breached its express warranties on the

subject   contracts,    was   negligent   in    its   performance     of    its

contractual obligations, and that Lowe’s made false and deceptive

advertisements   that   induced   Triple    Crown     to    enter    into   the

contracts.   [Id. at 6-9, PageID #11-4, ¶¶ 25-44].           Finally, Triple

Crown alleges that Lowe’s made negligent misrepresentations to

Triple Crown relating to the contracts, [Id. at 9-10, PageID #14-

5, ¶¶ 45-8], and that Lowe’s actions and conduct caused property

damage and losses to both properties.          [Id. at 10, PageID #15, ¶¶

49-52].

     Lowe’s removed the action to this Court, [DE 1], and later

filed the instant motion to dismiss to compel arbitration. [DE 4].

Triple Crown responded in opposition to the motion to dismiss or

to compel arbitration, claiming the arbitration provisions are

procedurally unconscionable and unenforceable.             [DE 5].

                          II.   Legal Standard

A.   Appropriate Standard of Review For Motion to Dismiss or to
     Compel Arbitration.

     Recently, this Court engaged in a detailed discussion about

the appropriate standard of review when considering a motion to

dismiss or to compel arbitration.         See FCCI Ins. Co. v. Nicholas

Cty. Library, No. 5:18-cv-038-JMH, 2019 WL 1234319, at *2-5 (E.D.

Ky. Mar. 15, 2019).     The Court explained that motions to dismiss


                                    5
or to compel arbitration are most appropriately construed as

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Id. at 5.

     However, as this Court noted in FCCI, the analysis does not

end where, as here, the parties have submitted matters outside the

pleadings in their briefing on the pending motion to dismiss. Id.

at 5; see also, [DE 4-5, 7].   As a result, the motion to dismiss

under Rule 12(b)(6) must be treated as a motion for summary

judgment under Rule 56.    See Fed. R. Civ. P. 12(d) (“If, on a

motion under Rule 12(b)(6) . . . matters outside the pleadings are

presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56.”).    This result

is supported by analogous cases in this Court. FCCI Ins. Co., 2019

WL 1234319, at *2-5 (internal citations omitted).       As a result,

Lowe’s motion to dismiss must be considered as a motion for summary

judgment under Fed. R. Civ. P. 56.

B.   Summary Judgment Standard and Applicable Law

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(a).     A material

fact is one “that might affect the outcome of the suit under

governing law.”   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   The moving party has the burden to show that “there

is an absence of evidence to support the nonmoving party's case.”

                                6
Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).          “A dispute

about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825 (6th Cir. 2013)

(internal quotations omitted).        The Court construes the facts in

the light most favorable to the non-moving party and draws all

reasonable   inferences   in    the   non-moving   party's   favor.   See

Anderson, 477 U.S. at 248; Hamilton Cty. Educ. Ass'n v. Hamilton

Cty. Bd. of Educ., 822 F.3d 831, 835 (6th Cir. 2016).

                               III. Analysis

     Lowe’s argues that the contracts at issue are subject to

binding arbitration provisions.       [DE 4-1 at 1, 5, PageID #34, 38].

As a result, Lowe’s requests either dismissal or a stay of this

action pending arbitration.        [Id. at 4, PageID #37].     As noted

above, Triple Crown argues that the arbitration provision within

those contracts are procedurally unconscionable.         [DE 5 at 3-5,

PageID #72-74].   Because we find that the arbitration agreement in

the subject contract is valid and enforceable, we grant summary

judgment for Lowe’s.

A.   The Federal Arbitration Act.

     Under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et

seq., a written agreement to arbitrate disputes arising out of a

contract or transaction involving interstate commerce shall be

“...valid, irrevocable, and enforceable, save upon such grounds as

                                      7
exist at law or in equity for the revocation of any contract.”    9

U.S.C. § 2; see also, Nichols v. Vesta Fire Ins. Corp., 56 F. Supp.

2d 778, 781-82 (E.D. Ky. 1999).

     Thus, the FAA clearly expresses a strong policy preference

favoring arbitration.   See Hurley v. Deutsche Bank Trust Co. Ams.,

610 F.3d 334, 338 (6th Cir. 2010); see also, Mazera v. Varsity

Ford Mgmt. Servs., LLC, 565 F.3d 997, 1001 (6th Cir. 2009)(citing

Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 111 (1985));

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1,

24-25 (1983).    This policy was “...designed to override the

judicial reluctance to enforce arbitration agreements.”    Stout v.

J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000).       As a result,

when examining such disputes, this Court “...must keep in mind the

‘liberal federal policy favoring arbitration agreements.’”   Dawson

v. Rent-A-Center, Inc., 490 Fed. App’x. 727, 729 (6th Cir. 2012)

(quoting Moses H. Cone, 460 at 24).

     The Sixth Circuit has held “[i]t is settled authority that

doubt regarding the applicability of an arbitration clause should

be resolved in favor of arbitration.”   Stout v. J.D. Byrider, 228

F.3d 709, 715 (6th Cir. 2000) (internal citations and quotations

omitted).   “If parties contract to resolve their disputes in

arbitration rather than in the courts, a party may not renege on

that contract absent the most extreme circumstances.    Id. (citing

Southland Corp. v. Keating, 465 U.S. 1, 24, 104 S.Ct. 852, 79

                                  8
L.Ed.2d 1 (1984); Dean Witter Reynolds, Inc. v. McCoy, 995 F.2d

649 (6th Cir.1993)).

B.     Motion to Dismiss or to Compel Arbitration.

       When a party invokes the FAA and asks a court to dismiss or

stay a case and compel arbitration, the court must determine

whether the parties agreed to arbitrate the dispute in issue.

Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000).                     This

requires the Court to (1) “determine whether the parties agreed to

arbitrate[;]” (2) “determine the scope of the agreement[;]” (3)

“if federal statutory claims are asserted, it must consider whether

Congress intended those claims to be nonarbitrable[;]” and (4) “if

the court concludes that some, but not all, of the claims in the

action are subject to arbitration, it must determine whether to

stay the remainder of the proceedings pending arbitration.”                       Id.

We address each below in turn.

       1.   The parties agreed to arbitrate.

       Because Lowe’s seeks to compel arbitration, [DE 4], this Court

must   “review     the    enforceability      of   an    arbitration     agreement

according to the applicable state law of contract formation.”

Seawright v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967, 972 (6th

Cir.   2007).      In    Kentucky,   “the     party     seeking    to   enforce    an

agreement    has    the    burden    of   establishing       its    existence...”

Schnuerle v. Insight Cmmc’ns, Co. L.P., 376 S.W.3d 561, 575 (Ky.



                                          9
2012).      Here, the parties agreed to binding arbitration. [DE 1-1

at 14-17, PageID #19-22; DE 4-1 at 1, PageID #34].

         The arbitration provisions on page 1 of the subject contracts

clearly provides:

             ...all claims by Customer or Lowe’s will be
             resolved by BINDING ARBITRATION. Customer and
             Lowe’s GIVE UP THE RIGHT TO GO TO COURT to
             enforce this Contract (EXCEPT for matters that
             may be taken to SMALL CLAIMS COURT)...

[DE   1-1    at   15-7,   PageID     #20-2]    (emphasis    in   original).   The

arbitration       provision   also    incorporated     additional     terms   and

conditions by reference.       [Id.].     In particular, it states “...FOR

MORE DETAILS: Review the section titled ARBITRATION AGREEMENT,

WAIVER OF JURY TRIAL AND WAIVER OF CLASS ACTION ADJUDICATION found

in the Terms and Conditions of this Contract.”               [Id.].

      Triple Crown executed the contracts on the signature line

located just below these sections on page 1.               [Id.; see also DE 4-

2 at 17, PageID #56; DE 4-3 at 2, PageID #60; DE 4-3 at 5, PageID

#63; DE at 4-3 at 8, PageID #66].             “A fundamental rule of contract

law holds that, absent fraud in the inducement, a written agreement

duly executed by the party to be held, who had an opportunity to

read it, will be enforced according to its terms.”               Schnuerle, 376

S.W.3d at 576. It is also well-established Kentucky law that

“...one who signs a contract is presumed to know its contents, and

that if he has an opportunity to read the contract which he signs

he is bound by its provisions...”             Hathaway v. Eckerle, 336 S.W.3d

                                        10
83, 89-90 (Ky. 2011) (quoting Clark v. Brewer, 329 S.W.2d 384, 387

(Ky.1959)).

      Triple Crown does not dispute that it agreed to the provisions

on page 1 of the contract.      In fact, Triple Crown states only that

it did not agree to any of the terms “...beyond the first page[.]”

[DE 5 at 2-3, PageID #71-2]. This is nothing less than a concession

that it did, in fact, agree to the arbitration provision on page

1 of the subject contracts.      Thus, as Lowe’s correctly argues, [DE

7 at 3, PageID #95], the parties agreed to arbitrate.       [DE 1-1 at

15-7, PageID #19-22; DE 5 at 7, PageID #76-7, ¶ 4].            But our

inquiry does not end here because Triple Crown argues that the

arbitration     provision   is    procedurally     unconscionable   and

unenforceable. [DE 5].

      2.    The   arbitration     provision   is    not   procedurally
            unconscionable.

      Triple Crown first argues that the arbitration provision is

per se procedurally unconscionable because the subject contracts

are adhesion contracts.     [Id. at 2-4, PageID #71-3].   Next, Triple

Crown argues that it did not agree to the “Terms and Conditions”

laid out on pages 2 and 3 of the contracts. [DE 5]. In particular,

Triple Crown claims it had no opportunity to read, let alone agree

to,   the     arbitration   provision’s    incorporated    “Terms   and

Conditions.”     [Id. at 4-5, PageID #73-4].        Thus, Triple Crown




                                    11
argues,     renders    the    contract   procedurally   unconscionable     and

unenforceable.        [Id.]   We disagree.

        As Triple Crown correctly notes, “[a]rbitration cannot be

forced upon parties who do not consent to it.” Inland Bulk Transfer

Co. v. Cummins Engine Co., 332 F.3d 1007, 1015 (6th Cir. 2003);

Volt Info. Sciences, Inc. v. Bd. of Trustees, 489 U.S. 468, 478,

109 S.Ct. 1248, 103 L.Ed.2d 488 (1989) (stating that “the FAA does

not require parties to arbitrate when they have not agreed to do

so”).     (other citations omitted).

        Even arbitration agreements subject to the FAA are subject to

generally applicable state law contract defenses.               See 9 U.S.C. §

2.   Indeed, the “saving clause” of the FAA permits arbitration

agreements to be declared unenforceable “upon such grounds as exist

at law or in equity for the revocation of any contract.”               9 U.S.C.

§ 2; see also AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 341-

42 (2011) (stating “...the savings clause preserves generally

applicable contract defenses...”).             The state law defense must

pertain to contracts generally and not be intentionally hostile to

arbitration, as would be inconsistent with the purpose of the FAA.

Stutler v. T.K. Constructors Inc., 448 F.3d 343, 345 (6th Cir.

2006) (citing Perry v. Thomas, 482 U.S. 483, 492 n. 9 (1987)).               If

no   such   defenses     apply,    an    arbitration   clause    is   generally

enforceable under the FAA.         Stutler, 448 F.3d at 345.



                                         12
     However,    “[t]he    party   seeking   to    avoid    [an]   arbitration

agreement has a heavy burden.”       Louisville Peterbilt, Inc. v. Cox,

132 S.W.3d 850, 857 (Ky. 2004) (internal citation omitted). As a

result,   this   Court    must   “...begin   our    review    with   a    strong

presumption that the arbitration clause is not unconscionable.”

Schnuerle, 376 S.W.3d at 575.

            a.   Procedural unconscionability.

     In Kentucky, the doctrine of procedural unconscionability is

“one of the grounds upon which any contract may be revoked.”

Energy Home, Div. of S. Energy Homes, Inc. v. Peay, 406 S.W. 3d

828, 835 (Ky. 2013) (citing Concepcion, 563 U.S. at 341-42 (other

citations    omitted)).     Under     Kentucky      contract       law,    “[a]n

unconscionable contract is a contract which no man in his sense,

not under delusion, would make, on the one hand, and which no fair

and honest man would accept, on the other.” Forsythe v. BancBoston

Mortgage Corp., 135 F.3d 1069, 1074 (6th Cir. 1997) (citing

Louisville Bear Safety Serv., Inc. v. South Central Bell Tel. Co.,

571 S.W.2d 438, 440 (1978)).        However, the doctrine “forbids only

one-sided, oppressive, and unfairly surprising contracts, and not

mere bad bargains.” Id. (internal citations omitted).                 As such,

the doctrine is used only in rare instances.               Forsythe, 135 F.3d

at 1074 (internal citations omitted).

     “Procedural or ‘unfair surprise’ unconscionability ‘pertains

to the process by which an agreement is reached and the form of an

                                     13
agreement, including the use therein of fine print and convoluted

or unclear language.’”           Schnuerle, 376 S.W.3d at 576 (internal

citations     omitted).          Factors     relevant    to        a     procedural

unconscionability inquiry include (1) the bargaining power of the

parties, (2) the conspicuousness and comprehensibility of the

contract language, (3) the oppressiveness of the terms, (4) the

absence of a meaningful choice.           Schnuerle, 376 S.W.3d 561 at 576

(internal citations omitted).         It includes, for example, “the use

of fine or inconspicuous print and convoluted or unclear language

that may conceal or obscure a contractual term.” Energy Home, 406

S.W.3d at 835 (citing Schneurle, 376 S.W.3d at 576-77).

            b.      Arbitration   provisions in  adhesion
                    contracts are not per se procedurally
                    unconscionable.

     Triple      Crown   first   argues    the   provision    is       procedurally

unconscionable because it is contained in a non-negotiable, take-

it-or-leave-it, adhesion contract.           [DE 5 at 2-4, PageID #71-3].

Lowe’s denies that the contract is an adhesion contract, but argues

that, even if it were, such contracts are not per se improper.

[DE 7 at 8, PageID #100].         We agree with Lowe’s.

     “A contract of adhesion is a standardized contract, which,

imposed and drafted by the party of superior bargaining strength,

relegates to the subscribing party on the opportunity to adhere to

the contract or reject it.” Schnuerle, 376 S.W.3d at 576 (internal

citations     and   quotations     omitted).       It   is    also       true   that

                                      14
“[a]dhesion contracts are subject to abuse and oppressive terms,

ancillary to the main bargain can be concealed in fine print and

couched in vague or obscure contractual language[,]” non-obvious

to the lay reviewer and not subject to potential negotiation or

modification.   Id.   Courts are particularly wary of such terms in

consumer contracts. Id.

     In the instant case, it is not clear whether the subject

contracts are, in fact, adhesion contracts.      The subject contracts

were undoubtedly standardized.     [DE 4-2 at 17-19, PageID #56-8; DE

4-3 at 2-4, PageID #60-2; DE 4-3 at 5-7, PageID #63-5; DE at 4-3

at 8-10, PageID #66-8].      As Triple Crown correctly notes, the

subject contracts were executed on a pre-printed Lowe’s form

entitled “Services Solutions Installed Sales Contract.”          [DE 1-1

at 14-7, PageID #19-22].

     Triple Crown also complains that it had no opportunity to

negotiate the arbitration provision on page 1, because it was part

of a take-it-or-leave-it contract.        [DE 5 at 4-5, PageID #73-4].

However, Triple Crown has not demonstrated it ever attempted to

negotiate the arbitration provision.       In fact, until Lowe’s filed

the instant motion, there has been no indication that Triple Crown

ever objected to the terms of the arbitration provision on page 1.

     Regardless, it is unnecessary to engage in further analysis

because, as Lowe’s points out, courts have rejected Triple Crown’s

argument.   Schnuerle,     376   S.W.3d   at   576   (stating   “adhesion

                                   15
contracts are not per se improper”); see also, Brookdale Sr. Living

Inc. v. Stacy, 27 F. Supp. 3d 776, 788 (E.D. Ky. 2014).                         In

Schnuerle,     the   Kentucky    Supreme    Court     has    held     that     non-

negotiable,      take-it-or-leave-it,           contracts        containing     an

arbitration agreement are not per se procedurally unconscionable.

Schnuerle, 376 S.W.3d at 576.             Thus, we decline to hold the

arbitration agreement per se procedurally unconscionable.

          c.     The   arbitration   provision              is     not
                 procedurally unconscionable.

     Triple    Crown   next     argues    the    arbitration       provision    is

procedurally unconscionable because Lowe’s did not provide Ms.

Pang pages 2 and 3 of the contracts, which included the “Terms and

Conditions” referred to in the arbitration provision on page one,

before signing the contracts.         [DE 5 at 2-5, PageID #71-4].              As

such, Triple Crown claims that it did not have opportunity to read

the contract terms on those pages, much less the bargaining power

to negotiate them, prior to executing the contracts.                 [Id.].

     Lowe’s argues that it provided Ms. Pang and Triple Crown

“...with the entirety of each of the...contracts, including the

terms and conditions...”        [DE 7 at 2, PageID #94].           Regardless of

this factual dispute, Lowe’s contends that the terms of the

arbitration agreement were “clearly set forth both in the body of

the first page of the contract and in the Terms and Conditions...

[,]” and that Terms and Conditions were incorporated by reference.


                                     16
[Id. at 4, PageID #96].         As a result, Lowe’s argues that Triple

Crown, as a sophisticated entity, knew or should have known about

the incorporation of the Terms and Conditions.              [Id. at 10, PageID

#102].     Thus, Lowe’s maintains that the arbitration agreement is

not procedurally unconscionable.              We agree.

     As noted above, a person who signs a contract is presumed to

know its contents, and if he or she has had an opportunity to read

the contract, he or she will be bound by its provisions. See

Hathaway, 336 S.W.3d at 89-90.           While the law is clear that “[a]n

undisclosed arbitration agreement or one hidden in an undisclosed

terms-and-conditions package cannot bind... [,]” Triple Crown, the

law is equally clear that Triple Crown “...cannot be excused from

complying with the arbitration provision if it simply failed

properly to read the contract.” Inland Bulk Transfer Co., 332 F.3d

at 1016; see also, Hathaway, 336 S.W.3d at 89-90.

     Here, Triple Crown is bound by the agreement to arbitrate all

disputes arising under the subject contracts. The arbitration

provision was undoubtedly disclosed to Triple Crown. The provision

itself was conspicuous as were all the important terms of the

provision. Hathaway, 336 S.W.3d at 89-90.

     Triple Crown is correct that the language of the arbitration

provision is, indeed, “boilerplate.” [DE 5 at 3, PageID #72].

However,    like   in   both    Schnuerle       and   Brookdale,   the   general

arbitration    provision       “...was    not     concealed   or   disguised.”

                                         17
Schnuerle, 376 S.W.3d at 576; Brookdale Sr. Living Inc., 27 F.

Supp. 3d at 788.     Rather, the arbitration provision was clearly

set out on the first page of each of the subject contracts.      [DE

1-1 at 15-7, PageID #20-2].    It was “...contained within its own

subsection of the contract...[,]” only two paragraphs above the

signature line on page 1. Schnuerle, 376 S.W.3d at 576.     Thus, the

arbitration provision itself was not “undisclosed” or “hidden.”

Inland Bulk Transfer Co., 332 F.3d at 1016.

     In addition, the general arbitration provision on page 1

“...made conspicuous all the important terms – such as emphasizing

within the text that the parties were agreeing to forgo any trial

by jury and submit their claims.”      Brookdale Sr. Living Inc., 27

F. Supp. 3d at 788-89.   The language of the arbitration provision

provides, among other things, that all claims would be resolved by

binding arbitration, that both parties gave up the right to go to

court to enforce the contract, and that their rights would be

decided by a neutral arbitrator.      [DE 1-1 at 15-7, PageID #20-2].

These terms, which set forth above, are neither convoluted or

unclear.   Energy Home, 506 S.W.3d at 835.   Nor is there any dispute

that Triple Crown received, reviewed, and subsequently signed page

1 of the contract.   [DE 5 at 7-8, PageID #76-7].

     The Court is also unpersuaded by Triple Crown’s argument that

it had no notice and no opportunity to read or negotiate the Terms

and Conditions on pages 2 and 3 of the subject contracts.     [Id. at

                                 18
4-5, PageID #73-4].          In Kentucky, “[i]ncorporation by reference is

[a] historic common-law doctrine.” Dixon v. Daymar Colleges Group,

LLC, 483 S.W.3d 332, 344 (Ky. 2015).                Under the doctrine, “[f]or

a contract validly to incorporate other terms, ‘it must be clear

that the parties to the agreement had knowledge of and assented to

the incorporated terms.’”           Id.     (quoting 11 WILLISTON      ON      CONTRACTS §

30.25 (4th ed.2014)).            Moreover, “there must be clear language

expressing the incorporation of other terms and conditions.” Id.

(quoting       Bartelt   Aviation,      682    S.W.2d   at    797)).           If   these

conditions are met and a signature follows afterward, “it is the

logical inference that the signer agrees to be bound by everything

incorporated.”         Id.   (quoting     Bartelt   Aviation,     682       S.W.2d      at

797)(stating “when a signature is placed after clear language has

expressed the incorporation of other terms and conditions by

reference, it is a logical inference that the signer agrees to be

bound     by     everything       incorporated.”)        (internal          quotations

omitted)).

        Here,    the     arbitration       provision     on     page       1     clearly

incorporated      the    Terms    and   Conditions      on    pages    2    and     3   by

reference. As shown above, the arbitration provision at issue

explicitly mentions that the contract has additional pages, which

include “Terms and Conditions” not found on page 1.                        [DE 1-1 at

15-7, PageID #20-2].          It provides “...FOR MORE DETAILS: Review the

section titled ARBITRATION AGREEMENT, WAIVER OF JURY TRIAL AND

                                          19
WAIVER   OF   CLASS    ACTION   ADJUDICATION   found   in   the    Terms   and

Conditions of this Contract.”       [Id.] (emphasis in original).          This

language is clear and put Triple Crown on notice that the contract

had additional information related to the arbitration provision.

Dixon, 483 S.W.3d at 344.          Thus, we find that the arbitration

provision on page 1 incorporated by reference the terms and

conditions on pages 2 and 3 of the contract.

     Moreover, other provisions on page 1 also put Triple Crown on

notice that the contract was more than one page and contained

additional terms.        [Id.].     In fact, the contract explicitly

directed Triple Crown, in bold black letters, not to sign the

agreement until it had “...READ THE TERMS AND CONDITIONS CONTAINED

ON ALL PAGES OF THIS CONTRACT... .”        [DE 1-1 at 15-7, PageID #20-

2] (emphasis in original).        Notably, just above this section, the

contract explicitly directs Triple Crown not to sign the agreement

until she had “...READ THE TERMS AND CONDITIONS CONTAINED ON ALL

PAGES OF THIS CONTRACT...[,]”          and further that “[B]Y SIGNING

BELOW, YOU ARE ACKNOWLEDGING THAT YOU HAVE READ, UNDERSTAND AND

AGREE TO THE TERMS AND CONDITIONS SET FORTH ON ALL PAGES OF THIS

CONTRACT. ENTITLED TO A COPY OF THIS CONTRACT AT THE TIME OF

SIGNATURE.”    [Id.]

     Triple Crown’s execution of page 1 demonstrates its knowledge

and assent to the general arbitration provision.                  The general

arbitration provision on page 1 clearly incorporates by reference

                                     20
the Terms and Conditions on pages 2 and 3 of the subject contracts.

Thus, Triple Crown knew or should have known there were additional

terms and conditions in the contract relating to the general

arbitration provision. Triple Crown has offered no indication that

it   ever   inquired   as   to   the   additional   Terms   and   Conditions

incorporated by reference in the arbitration provision, let alone

that it requested the additional pages, or that Lowe’s refused

such a request. Despite this, Triple Crown chose to execute the

contracts anyway.

      As a result, we find no merit in Triple Crown’s claim that it

did not know about or have opportunity to read the contract terms

on those pages.    In sum, we do not find that Terms and Conditions

were “hidden” or “undisclosed,” Schnuerle, 376 S.W.3d at 576, and

the Court will not excuse Triple Crown from complying with the

arbitration provision because it failed to inquire as to the

incorporated Terms and Conditions. Inland Bulk Transfer Co., 332

F.3d at 1016.

      Nor do we find merit in Triple Crown’s passing mention of its

“lack of...bargaining power...” as a basis for invalidating the

arbitration provision.      [DE 5 at 4, PageID #73].        There is little

doubt that Triple Crown “...is a sophisticated entity, rather than

an unwitting consumer[,]” and regularly engages in these sorts of

transactions.     See CK Franchising, Inc. v. SAS Services Inc., No.

6:18-cv-94, 2019 WL 3006546, at *8 (E.D. Ky. July 10, 2019).

                                       21
However, even if the parties had uneven bargaining power, that is

“...insufficient in and of itself to establish unconscionability.”

Preferred Care, Inc. v. Aaron, No. 16-cv-285, 2017 WL 3319378, at

*9 (E.D. Ky. Aug. 3, 2017) (citing Schnuerle, 376 S.W.3d at 575

(unconscionability is not directed “against the consequences per

se of uneven bargaining power”)). As such, we find the arbitration

agreement is not procedurally unconscionable.

     3.     The scope of the arbitration agreement.

     In    analyzing     the    scope    of   the        agreement,    the   Court

acknowledges the well-established rule that “doubts regarding

arbitrability must be resolved in favor of arbitration.” Fazio,

340 F.3d at 386 (citing Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24–25 (1983), superseded by statute on

other grounds).    The claims at issue here fit squarely within the

parties’ agreement.

     Triple Crown’s state law claims against Lowe’s include claims

for two claims of breach of contract, two claims of breach of

express warranty, two claims of false and deceptive advertising,

two claims of negligent misrepresentation, and two claims of

property damage.    [DE 1-1 at 5-13, PageID #10-8].             The arbitration

provision in the subject contracts provides that “...all claims by

Customer   or   Lowe’s   will    be   resolved      by    BINDING     ARBITRATION.

Customer and Lowe’s GIVE UP THE RIGHT TO GO TO COURT to enforce

this Contract (EXCEPT for matters that may be taken to SMALL CLAIMS

                                        22
COURT)...” [Id. at 15-7, PageID #20-2] (emphasis in original).

Thus, the scope of the agreement covers all the claims at issue.

     4.      No federal statutory claims asserted.

     As mentioned above, Triple Crown asserts only state law

claims, not federal claims.      Since there are no federal law claims

at issue, the Court need not consider whether Congress intended

them to be arbitrable.

     5.      All Triple Crown’s claims are subject to arbitration.

     As   explained    above,   all     of    Triple    Crown’s   claims     are

arbitrable claims.     Hence there are no non-arbitrable claims for

the Court to consider.

                                IV.     CONCLUSION

     Here,    the   Court   concludes      that   the   parties   executed   an

arbitration agreement. That agreement is not unconscionable, and

plainly requires the arbitration of the claims asserted in Triple

Crown’s complaint. Triple Crown has not asserted any federal

statutory claims.     Thus, all the claims in this action are subject

to arbitration.      For the reasons set forth above, and with the

Court being otherwise sufficiently advised, IT IS HEREBY ORDERED

as follows:

     1)      That Defendant Lowe’s motion to dismiss or to compel

arbitration [DE 4] is construed as a motion for summary judgment;

     2)      That Defendant Lowe’s motion is [DE 4] is, and hereby

SHALL be, GRANTED;

                                      23
     3) Summary Judgment is granted in favor of Lowe’s in the

narrow sense that Triple Crown is required to submit its claims to

the arbitrator;

     4) This action is DISMISSED WITHOUT PREJUDICE; and

     5) Judgment consistent with this opinion will be entered

contemporaneously herewith.

     This the 24th day of July, 2019.




                               24
